       Case 4:18-cr-00076-RH-CAS Document 92 Filed 05/28/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION



UNITED STATES OF AMERICA,


                       vs.                                        4:18CR-76-RH


SCOTT CHARLES MADDOX,
JANICE PAIGE CARTER-SMITH,
      and
JOHN THOMAS BURNETTE.
________________________________/


                        UNOPPOSED MOTION TO ALLOW TRAVEL

       COMES NOW, the Defendant, JOHN THOMAS BURNETTE, by and through his

undersigned counsel, R. TIMOTHY JANSEN and hereby files this Unopposed Motion to Allow

Travel and further states:

       1. The Defendant, JOHN THOMAS BURNETTE, is scheduled to travel to Alaska from

           June 27, 2019 to July 4, 2019 for a prepaid family vacation.

       2. Assistant United States Attorney Stephen Kunz has been contacted and stated he has

           no objection to the Defendant traveling to Alaska from June 27, 2019 to July 4, 2019

           for family vacation.

       3. Probation Officer Carlin Samples has been contacted and stated he has no objection to

           the Defendant traveling to Alaska from June 27, 2019 to July 4, 2019 for family

           vacation.
       Case 4:18-cr-00076-RH-CAS Document 92 Filed 05/28/19 Page 2 of 3



       WHEREFORE, the Defendant, JOHN THOMAS BURNETTE, by and through his

undersigned attorney respectfully request this Honorable Court grant the above motion and issue

an Order allowing the Defendant to travel to Alaska from June 27, 2019 to July 4, 2019.

                                            Respectfully submitted,



                                            /s/ R. Timothy Jansen
                                            R. TIMOTHY JANSEN
                                            FL BAR NO.: 0691208
                                            125 North Franklin Blvd.
                                            Tallahassee, Florida 32301
                                            Telephone No.: (850) 224-1440
                                            Fax No.: (850) 224-0381
                                            jansen@jansenlawoffice.com

                                            Attorney for Defendant John Thomas Burnette


                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 28th day of May 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to:


Stephen M. Kunz, Esq.                       Peter Nothstein, Esq.
Assistant U.S. Attorney                     U.S. Trial Attorney
Office of the U.S. Attorney                 U.S. Department of Justice
111 North Adams Street                      Public Integrity Section,
4th Floor                                           Criminal Division
Tallahassee, FL 32301                       1400 New York Avenue, NW
Stephen.Kunz@usdoj.gov                      Suite 1200
                                            Washington, D.C. 20005
                                            Peter.nothstein@usdoj.gov

Andrew J. Groban                            Gary K. Milligan, II
Assistant U.S. Attorney                     Assistant U.S. Attorney
Office of the U.S. Attorney                 Office of the U.S. Attorney
111 North Adams Street                      111 North Adams Street
4th Floor                                   4th Floor
Tallahassee, FL 32301                       Tallahassee, FL 32301
andrew.grogan@usdoj.gov                     gary.milligan@usdoj.gov
      Case 4:18-cr-00076-RH-CAS Document 92 Filed 05/28/19 Page 3 of 3




Simon J. Cataldo, Esq.                 Rosaleen Tobin O’Gara
U.S. Trial Attorney                    U.S. Trial Attorney
U.S. Department of Justice             U.S. Department of Justice
Public Integrity Section               Public Integrity Section
1400 New York Avenue, Suite 1200       1400 New York Avenue, Suite 1200
Washington, D.C. 20005                 Washington, D.C. 20005
Simon.Cataldo@usdoj.gov                rosaleen.o’gara2@usdoj.gov


Stephen Dobson, III, Esq.              Stephen G. Webster
Baker, Donelson, Bearman, Caldwell &   Law Offices of Stephen G. Webster LLC
Berkowitz, PC                          1615 Village Square Blvd., Suite 5
Monroe Park Tower                      Tallahassee, FL 32309
101 N Monroe Street, Suite 925         sw@swebsterlaw.net
Tallahassee, FL 32301                  Attorney for Janice Paige Carter-Smith
Sdobson@bakerdonelson.com
Attorney for Scott Charles Maddox



Cody William Short
Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC
Monroe Park Tower
101 N Monroe Street, Suite 925
Tallahassee, FL 32301
cshort@bakerdonelson.com
Attorney for Scott Charles Maddox

                                                    /s/ R. Timothy Jansen
                                                    Attorney
